Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kathleen Lynch on 03/23/2021.

The application has been amended as follows:

Claim 1. 	A system for automatically delivering a substance to a predetermined area of a fish comprising:
a first tank having a first volume of water, the first tank sized to hold at least one fish;
a second tank having a second volume of water, the second tank sized to receive at least one fish;
a pipe in fluid communication between the first and second tanks, the pipe having a first end proximate to the first tank and a second end proximate to the second tank;
a positioning device that positions a fish having a predetermined delivery area, the positioning device located in the pipe and comprising a pair of opposing inflatable bladders, the bladders in fluid communication with a pressurized fluid source;
forward and rearward bladders, each bladder in fluid communication with the pressurized fluid source;
an image capture device to capture at least one image of a [[the]] relative position of the fish; a delivery system to deliver a predetermined dosage of a substance to the predetermined delivery area of the fish;
and
a system controller in communication with the positioning device, image capture device and delivery system.

Claim 2 is cancelled.

Claim 4.	A system for automatically delivering a substance to a predetermined area on a fish comprising: 

a second tank having a second volume of water, the second tank to receive the at least one fish from the first tank;
a pipe in fluid communication between the first and second tanks and into which a fish may travel from the first tank to the second tank;
a pair of opposing inflatable bladders, the bladders in fluid communication with a pressurized fluid source, the pair of opposing bladders, when inflated, restrain the fish individually; forward and rearward inflatable bladders located on either side of the pair of opposing bladders, the forward and rearward bladders each in fluid communication with a  a forward and rearward movement of the fish in the pipe;
an image capture device to capture at least one image of [[the]] a relative position of the predetermined delivery area on the fish;
a positionally adjustable delivery system to deliver a predetermined dosage of a substance to the predetermined delivery area on the fish; and
a system controller in communication with the pair of opposing bladders, forward and rearward bladders, image capture device and delivery system.

Claim 9. 	The system of claim 4 wherein the substance may be used to treat one or more of the following: furunculosis, koi herpes virus, Viral Haemorrhagic Septicaemia, ich and whirling disease.

Claim 10 is cancelled.

Claim 21. 	The system of claim 1 wherein the delivery system 

Claim 23.	The system of claim 1 wherein the substance may be used to treat one or more of the following: furunculosis, koi herpes virus, Viral Haemorrhagic Septicaemia, ich and whirling disease.

Claim 29.	The system of claim 28 wherein the system controller is capable of controlling the first volume of water in the first tank by controlling a a 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to teach or suggest the combination of a fish vaccination injection system with two tanks and a middle section where a fish is meant to be vaccinated, opposing side bladders meant to contact a fish to prevent lateral movement, as well as a foreward and rearward inflatable bladder each in fluid communication with a pressurized fluid source to restrict and block the forward and rearward motion of a fish.
US 20170128182 A1 to Yamada teaches a fish injection/vaccination system with two separate tanks with a middle section for fish to pass through (FIG 1). The middle section has the injector, however lacks any recitation of an inflatable bladder for forward and rearward movement restriction. Additionally, the system fails to teach any sort of forward or rearward restrictive device, and instead only teaches plates 11 which prevent a fish from entering from the wrong direction. Yamada also indicates that in order to prevent multiple fish from passing through the middle portion of the system, the middle channel is sufficiently small such that only one fish can fit through at a time.
US 3774578 A to Randolph and US 4709660 A to Hrushesky teach opposing inflatable bladders connected to a fluid source which are used to put pressure on and secure anything passing through a channel. However, Randolph and Hrusheky fail to teach these bladders in addition to forward and rearward bladders to restrict movement in a forward and rearward direction.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATELYN THANH-MAI TRUONG whose telephone number is (571)272-0023.  The examiner can normally be reached on Monday - Thursday: 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIEN DINH can be reached on (571) 272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/K.T.T./Examiner, Art Unit 3647    
/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3642